The opinion, of the court was delivered, May 20th 1868, by
Read, J.
D. H. Vogelsong, on the 15th January 1862, confessed a judgment to Michael Gr. Beltzhoover, for $11,000, on which on the 17th of the same month a fi. fa. was issued, and the personal property of Vogelsong levied upon and sold by the sheriff. The proceeds of the sale, amounting to some $4000 or $5000, were appropriated to the judgment. Vogelspng claimed the benefit of the Exemption Law against this execution, and the sheriff had goods appraised to the amount of $300,set apart to him.
On the 26th January 1862 an attachment execution was issued on this judgment of Beltzhoover, and Edward Demmy, among others, summoned as a garnishee. The attachment execution was served upon Vogelsong on the 27th January 1862, and upon Demmy, the garnishee, on the 29th January 1862.
Demmy was the owner of a farm, on which the sum of-$2051.31 was secured, the interest thereon to be paid annually during her life to Mary Vogelsong, mother of D. H. Vogelsong, and at her death the principal to be paid to the heirs of John Vogelsong, of whom D. II. Vogelsong was one, and the share coming to him at the death of his mother was $205.13, and she died on the 20th April 1867.
On the 30th April 1867 interrogatories were served on Demmy, the garnishee in the attachment, to which he filed answers on the same day. The case was put at issue, tried, and resulted in a verdict for the plaintiff for $205.13. Vogelsong claimed the fund under the Exemption Law, and this was the only real defence. The attachment execution and the fi. fa. were running at the same time, and under the fi. fa. Vogelsong got the full benefit of the Exemption Law, which of course excluded him from any claim to another $300 under the attachment execution. If the defendant is correct, then he would get $600 under the Exemption Law against the same creditor and the same debt and the same judgment. This cannot be. We perceive no error in the proceedings, and the judgment is affirmed..